DETAILED ACTION
This Office Action is in response to Applicant’s application 17/141,799 filed on January 5, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 5, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-15 and 17-20 of U.S. Patent No. 10,903,454 (‘454). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘454 Claims

Pending Claim
‘454 Claim
1. A light-emitting device comprising: 

a first metal reflection layer comprising a surface comprising nano patterns arranged periodically; 




a color conversion layer provided on the surface of the first metal reflection layer and comprising a photoluminescent material; 

a first electrode provided on the color conversion layer; 




a blue organic light-emitting layer provided on the first electrode; and 






a second electrode provided on the blue organic light-emitting layer.
1. A light-emitting device comprising: 

a first metal reflection layer comprising a first phase modulation surface, the first phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface; 

a color conversion layer provided on the first phase modulation surface and comprising a photoluminescent material; 

a first electrode provided on the color conversion layer; 

a hole injection and transport layer provided on the first electrode; 

a blue organic light-emitting layer provided on the hole injection and transport layer; 

an electron injection and transport layer provided on the blue organic light-emitting layer; and 

a second electrode provided on the electron injection and transport layer.


3. The light-emitting device of claim 1, wherein the first phase modulation surface has a meta structure in which nano patterns are arranged periodically.
2. The light-emitting device of claim 1, wherein the surface of the first metal reflection layer comprises 

a first phase modulation surface 


configured to generate magnetic resonance with respect to light that is incident upon the surface of the first metal reflection layer.
From claim 1
a first metal reflection layer comprising 


a first phase modulation surface, the first phase modulation surface being 

configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface
3. The light-emitting device of claim 1, wherein the first metal reflection layer and the second electrode form a microcavity having a resonant wavelength.
2. The light-emitting device of claim 1, wherein the first metal reflection layer and the second electrode form a microcavity having a resonant wavelength.
4. The light-emitting device of claim 1, wherein the color conversion layer comprises a dielectric in which the photoluminescent material is dispersed.
4. The light-emitting device of claim 1, wherein the color conversion layer comprises a dielectric in which the photoluminescent material is dispersed.
5. The light-emitting device of claim 1, wherein the photoluminescent material comprises a green photoluminescent material configured to convert blue light into green light or a red photoluminescent material configured to convert blue light into red light.
6. The light-emitting device of claim 1, wherein the photoluminescent material comprises a green photoluminescent material configured to convert blue light into green light or a red photoluminescent material configured to convert blue light into red light.
6. The light-emitting device of claim 1, wherein the color conversion layer contacts an entirety of the surface of the first metal reflection layer.
7. The light-emitting device of claim 1, wherein the color conversion layer contacts an entirety of the first phase modulation surface of the first metal reflection layer.
7. The light-emitting device of claim 1, further comprising: 



a hole injection and transport layer between the first electrode and the blue organic light-emitting layer; and 



an electron injection and transport layer between the blue organic light-emitting layer and the second electrode.
From claim 1
comprising a photoluminescent material; a first electrode provided on the color conversion layer; 

a hole injection and transport layer provided on the first electrode; 

a blue organic light-emitting layer provided on the hole injection and transport layer; 

an electron injection and transport layer provided on the blue organic light-emitting layer; and 

a second electrode provided on the electron injection and transport layer
8. The light-emitting device of claim 1, further comprising: 

a transparent planarization layer between the first metal reflection layer and the color conversion layer to cover the surface of the first metal reflection layer.
8. The light-emitting device of claim 1, further comprising: 

a transparent planarization layer between the first metal reflection layer and the color conversion layer to cover the first phase modulation surface of the first metal reflection layer.
9. The light-emitting device of claim 1, wherein the first electrode comprises a transparent electrode, and wherein the second electrode comprises a transflective electrode that transmits a first part of light that is incident upon the second electrode and reflects a second part of the light that is incident upon the second electrode.
9. The light-emitting device of claim 1, wherein the first electrode comprises a transparent electrode, and wherein the second electrode comprises a transflective electrode that transmits a first part of light that is incident upon the second electrode and reflects a second part of the light that is incident upon the second electrode.
10. The light-emitting device of claim 1, wherein the first electrode comprises a transparent electrode and the second electrode comprises a reflective electrode, and wherein the first metal reflection layer is semi-transparent and is configured to transmit a first part of light that is incident upon the first metal reflection layer and to reflect a second part of the light that is incident upon the first metal reflection layer.
10. The light-emitting device of claim 1, wherein the first electrode comprises a transparent electrode and the second electrode comprises a reflective electrode, and wherein the first metal reflection layer is semi-transparent and is configured to transmit a first part of light that is incident upon the first metal reflection layer and to reflect a second part of the light that is incident upon the first metal reflection layer.
11. The light-emitting device of claim 1, further comprising: a second metal reflection layer provided on the second electrode and comprising a surface comprising nano patterns arranged periodically; and a planarization layer provided between the second electrode and the second metal reflection layer to cover the surface of the second metal reflection layer.
11. The light-emitting device of claim 1, further comprising: a second metal reflection layer provided on the second electrode and comprising a second phase modulation surface; and a planarization layer provided between the second electrode and the second metal reflection layer to cover the second phase modulation surface of the second metal reflection layer.
12. The light-emitting device of claim 11, wherein 

the surface of the second metal reflection layer comprises 

a second phase modulation surface configured to generate magnetic resonance with respect to light that is incident upon the surface of the second metal reflection layer.
11. The light-emitting device of claim 1, further comprising: 

a second metal reflection layer provided on the second electrode and comprising 

a second phase modulation surface; and 

a planarization layer provided between the second electrode and the second metal reflection layer to cover the second phase modulation surface of the second metal reflection layer.
13. The light-emitting device of claim 11, wherein the first metal reflection layer and the second metal reflection layer form a microcavity having a resonant wavelength.
12. The light-emitting device of claim 11, wherein the first metal reflection layer and the second metal reflection layer form a microcavity having a resonant wavelength.
14. The light-emitting device of claim 11, wherein the first electrode comprises a first transparent electrode and the second electrode comprises a second transparent electrode, wherein one of the first metal reflection layer and the second metal reflection layer is reflective with respect to light that is incident upon the one of the first metal reflection layer and the second metal reflection layer, and wherein the other of the first metal reflection layer and the second metal reflection layer is semi-transparent and configured to transmit a first part of light that is incident upon the other of the first metal reflection layer and the second metal reflection layer and to reflect a second part of the light that is incident upon the other of the first metal reflection layer and the second metal reflection layer.
13. The light-emitting device of claim 11, wherein the first electrode comprises a first transparent electrode and the second electrode comprises a second transparent electrode, wherein one of the first metal reflection layer and the second metal reflection layer is reflective with respect to light that is incident upon the one of the first metal reflection layer and the second metal reflection layer, and wherein the other of the first metal reflection layer and the second metal reflection layer is semi-transparent and configured to transmit a first part of light that is incident upon the other of the first metal reflection layer and the second metal reflection layer and to reflect a second part of the light that is incident upon the other of the first metal reflection layer and the second metal reflection layer.
15. A light-emitting device comprising: 







a first metal reflection layer comprising a phase modulation surface, the phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the phase modulation surface; 

a color conversion layer provided on the phase modulation surface of the first metal reflection layer and comprising a photoluminescent material; 

a first electrode provided on the color conversion layer; 










a blue organic light-emitting layer provided on the first electrode; and 

a second electrode provided on the blue organic light-emitting layer.
14. A display apparatus comprising: 

a plurality of pixels configured to emit light rays of different colors, wherein at least one pixel from among the plurality of pixels comprises: 

a first metal reflection layer comprising a first phase modulation surface, the first phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface; 

a color conversion layer provided on the first phase modulation surface and comprising a photoluminescent material; 


a first electrode provided on the color conversion layer; 

a hole injection and transport layer provided on the first electrode; 

a blue organic light-emitting layer provided on the hole injection and transport layer; 


an electron injection and transport layer provided on the blue organic light-emitting layer; and 


a second electrode provided on the electron injection and transport layer.
16. A display apparatus comprising: 

a plurality of pixels configured to emit light rays of different colors, wherein at least one pixel from among the plurality of pixels comprises: 

a first metal reflection layer comprising a surface comprising nano patterns arranged periodically; 




a color conversion layer provided on the surface of the first metal reflection layer and comprising a photoluminescent material; 

a first electrode provided on the color conversion layer; 




a blue organic light-emitting layer provided on the first electrode; and 






a second electrode provided on the blue organic light-emitting layer.
14. A display apparatus comprising: 

a plurality of pixels configured to emit light rays of different colors, wherein at least one pixel from among the plurality of pixels comprises: 

a first metal reflection layer comprising a first phase modulation surface, the first phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface; 

a color conversion layer provided on the first phase modulation surface and comprising a photoluminescent material; 

a first electrode provided on the color conversion layer; 

a hole injection and transport layer provided on the first electrode; 

a blue organic light-emitting layer provided on the hole injection and transport layer; 


an electron injection and transport layer provided on the blue organic light-emitting layer; and 

a second electrode provided on the electron injection and transport layer.

15. The display apparatus of claim 14, wherein the first phase modulation surface comprises a meta structure in which nano patterns are arranged periodically.
17. The display apparatus of claim 16, wherein the at least one pixel further comprises: 


a hole injection and transport layer between the first electrode and the blue organic light-emitting layer; and 




an electron injection and transport layer between the blue organic light-emitting layer and the second electrode.
From claim 14
a first electrode provided on the color conversion layer; 


a hole injection and transport layer provided on the first electrode; 

a blue organic light-emitting layer provided on the hole injection and transport layer; 


an electron injection and transport layer provided on the blue organic light-emitting layer; and 

a second electrode provided on the electron injection and transport layer
18. The display apparatus of claim 16, wherein the at least one pixel further comprises a transparent planarization layer between the first metal reflection layer and the color conversion layer to cover the surface of the first metal reflection layer.
17. The display apparatus of claim 14, wherein the at least one pixel further comprises a transparent planarization layer between the first metal reflection layer and the color conversion layer to cover the first phase modulation surface of the first metal reflection layer.
19. The display apparatus of claim 16, wherein the at least one pixel further comprises: a second metal reflection layer provided on the second electrode and comprising a surface comprising nano patterns arranged periodically; and a planarization layer provided between the second electrode and the second metal reflection layer to cover the surface of the second metal reflection layer.
18. The display apparatus of claim 14, wherein the at least one pixel further comprises: a second metal reflection layer provided on the second electrode and comprising a second phase modulation surface; and a planarization layer provided between the second electrode and the second metal reflection layer to cover the second phase modulation surface of the second metal reflection layer.
20. The display apparatus of claim 16, wherein the plurality of pixels comprise a blue pixel, a green pixel, and a red pixel, 


wherein the green pixel comprises a green photoluminescent material configured to convert blue light into green light, and wherein the red pixel comprises a red photoluminescent material configured to convert blue light into red light.
19. The display apparatus of claim 14, wherein the plurality of pixels comprise a blue pixel, a green pixel, and a red pixel.

20. The display apparatus of claim 19, wherein the green pixel comprises a green photoluminescent material configured to convert blue light into green light, and wherein the red pixel comprises a red photoluminescent material configured to convert blue light into red light.



Regarding claim 1, claim 1 of the ‘454 does not recite the first metal reflection layer comprising a surface comprising nano patterns arranged periodically. However claim 3 of the ‘454 patent suggests that the a first phase modulation surface, the first phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface of claim 1 of the ‘454 patent has a meta structure in which nano patterns are arranged periodically.  Examiner also notes that a blue organic light-emitting layer provided on the first electrode arises when as described in claim 1 of ‘454 patent when a first electrode provided on the color conversion layer; a hole injection and transport layer provided on the first electrode; a blue organic light-emitting layer provided on the hole injection and transport layer; i.e. the intermediate layers relate the blue organic light emitting layer on the first electrode by way of describing the layers therebetween.  Thus it appears that claim 3 of the ‘454 teaches and suggests the subject matter of pending claim 1.
Regarding claim 2, claim 1 of the ‘454 patent appears to describe this subject matter.
Regarding claims 3-6, claims 2, 4, 6 and 7 of the ‘454 patent describe the corresponding subject matter.
Regarding claim 7, claim 1 of the ‘454 patent describe this subject matter.
Regarding claims 8-11, claims 8-11 of the ‘454 patent describe this subject matter.
Regarding claim 13-14, claims 12-13 of the ‘454 patent describe this subject matter.  
Regarding claim 15 and referring to the discussion above, it appears that claim 14 of the ‘454 patent describes this subject matter.
Regarding claim 16, claim 14 of the ‘454 does not recite the first metal reflection layer comprising a surface comprising nano patterns arranged periodically. However claim 15 of the ‘454 patent suggests that the a first phase modulation surface, the first phase modulation surface being configured to generate magnetic resonance with respect to light that is incident upon the first phase modulation surface of claim 1 of the ‘454 patent has a meta structure in which nano patterns are arranged periodically.  Examiner also notes that a blue organic light-emitting layer provided on the first electrode arises when as described in claim 14 of ‘454 patent when a first electrode provided on the color conversion layer; a hole injection and transport layer provided on the first electrode; a blue organic light-emitting layer provided on the hole injection and transport layer; i.e. the intermediate layers relate the blue organic light emitting layer on the first electrode by way of describing the layers therebetween.  Thus it appears that claim 15 of the ‘454 teaches and suggests the subject matter of pending claim 1.
Regarding claim 17, claim 14 of the ‘454 patent appears to describe this subject matter.
Regarding claim 18-20, claims 17-20 of the ‘454 patent appears to describe this subject matter.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:.
Regarding claim 12 the prior art does not disclose the light-emitting device of claim 11, wherein the surface of the second metal reflection layer comprises a second phase modulation surface configured to generate magnetic resonance with respect to light that is incident upon the surface of the second metal reflection layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893